DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the instantaneous fill level" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.   The previously recited “fill level” should be changed to “instantaneous fill level”, or change the recited “instantaneous fill level” to simply “fill level”.   Consistent phrasing should be used throughout the claim text.
Claims 2-10 are rejected due to their dependence upon claim 1.
Claim 10 recites the limitation "the motor vehicle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the instantaneous fill level" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the instantaneous fill level" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/026465 A1 to Daisuke et al. in view of US 5,041,812 to Misaizu et al.
Re-claim 1, Daisuke et al. teach a method for ascertaining an available fluid volume in a tank for brake fluid of a braking system, the braking system including a pressure generator 30 that is fluidly connected to the tank and to a brake circuit 40 (see figure 1), the generator 30 produces a hydraulic pressure in the braking system as brake fluid is withdrawn from the tank, the method comprising: monitoring for a drop below a predefined limiting value of a fill level of the brake fluid in the tank (see at least paragraph 141 and detection unit 810); monitoring an actuation of the pressure generator (see paragraph 141 and unit 820); and ascertaining the available fluid volume as a function of the actuation of the pressure generator when the instantaneous fill level drops below the limiting value.  As follows from paragraph 141, the simultaneous detection of a low fill level and operation of the pump indicates a loss of fluid, and is interpreted as ascertaining an insufficient volume (or amount) of fluid necessary to carry out a requested braking operation.   Daisuke et al. teach the fluid fill level is determined.  However, Daisuke et al. is silent regarding the use of a binary sensor assigned to the tank.
Misaizu et al. teach a common binary type sensor (specifically a reed switch that takes on two positions, on or off, and is thus a binary type sensor) used in a brake fluid tank.  This type of switch is cheap and effective.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tank of Daisuke et al. with a binary sensor of the type taught by Misaizu et al., as an effective means of determining when the fluid level drops to below a predetermined level.
Re-claim 2, the pressure generator 30 is monitored for a hydraulic actuation volume of brake fluid displaced by the pressure generator, see paragraph 142.  A hydraulic medium amount detection unit monitors the pump.
Re-claim 11, Daisuke et al. teach a device for ascertaining an available fluid volume in a tank 34 for brake fluid of a braking system, the braking system including a pressure generator 30 connected to the tank 34 and to at least one brake circuit 40, the generator is activatable for generating a hydraulic pressure in the braking system as brake fluid is withdrawn from the tank, a drop below a predefined limiting value for a fill level of the brake fluid in the tank is  monitored, the device comprising: a control unit configured to: monitor an actuation of the pressure generator (paragraph 141, unit 820), and ascertain the available fluid volume as a function of the actuation of the pressure generator when the instantaneous fill level drops below the limiting value.  As follows from paragraph 141, the simultaneous detection of a low fill level and operation of the pump indicates a loss of fluid, and is interpreted as ascertaining an insufficient volume (or amount) of fluid necessary to carry out a requested braking operation.   Daisuke et al. teach the fluid fill level is determined.  However, Daisuke et al. is silent regarding the use of a binary sensor assigned to the tank.
Misaizu et al. teach a common binary type sensor (specifically a reed switch that takes on two positions, on or off, and is thus a binary type sensor) used in a brake fluid tank.  This type of switch is cheap and effective.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tank of Daisuke et al. with a binary sensor of the type taught by Misaizu et al., as an effective means of determining when the fluid level drops to below a predetermined level.
Re-claim 12, Daisuke et al. teach a braking system for a motor vehicle, comprising: a tank 34; at least one brake circuit 40; a pressure generator 30 connected to the tank and to the at least one brake circuit, the generator 30 generates a hydraulic pressure in the at least one brake circuit as brake fluid is withdrawn from the tank; a sensor is assigned to the tank configured to detect a drop below a predefined limiting value for a fill level of the brake fluid in the tank; and a device 820 including a control unit configured to: monitor an actuation of the pressure generator, and ascertain the available fluid volume as a function of the actuation of the pressure generator 102002671.113when the instantaneous fill level drops below the limiting value.  However, Daisuke et al. is silent regarding the use of a binary sensor assigned to the tank.
Misaizu et al. teach a common binary type sensor (specifically a reed switch that takes on two positions, on or off, and is thus a binary type sensor) used in a brake fluid tank.  This type of switch is cheap and effective.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tank of Daisuke et al. with a binary sensor of the type taught by Misaizu et al., as an effective means of determining when the fluid level drops to below a predetermined level.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. in view of Misaizu et al. as applied to claim 1 above, and further in view of US 2016/0059839 A1 to Nanahara et al.
Daisuke et al. fail to teach the method carried out regularly with the motor vehicle at a standstill, after each start-up of the motor vehicle and/or with each shutdown of the motor vehicle.
Nanahara et al. teach a leak detection sequence carried out at time of startup of a vehicle, see paragraph 15.  This would provide leak detection information before movement of the vehicle, thus improving the safe operation of the vehicle.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out the fluid level detection method of Daisuke et al. at least upon each startup of the vehicle as taught by Nanahara et al., thus ensuring the vehicle has sufficient brake fluid prior to movement of the vehicle.  
Allowable Subject Matter
Claims 3-7, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Neumann teaches a brake fluid tank provided with a binary level sensor.  Wolf teaches a leak detection sequence carried out at a vehicle standstill.  Lichtenstein teaches a leak rate detection.  Laumann teaches a brake fluid volume monitoring method.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 21, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657